389 U.S. 569 (1968)
BRASWELL MOTOR FREIGHT LINES, INC., ET AL.
v.
UNITED STATES ET AL.
No. 790.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS.
T. S. Christopher for appellants.
Solicitor General Griswold, Assistant Attorney General Turner, Robert W. Ginnane and Emmanuel H. Smith for the United States et al.; David Axelrod for Pacific Intermountain Express Co. et al., and Wentworth E. Griffin and Phillip Robinson for Transcon Lines, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.